MERRIMAN S. SMITH, Judge.
Grant Alt, sheriff of Pendleton county, West Virginia, did not present to the state auditor for payment twenty certificates for state’s witness attendance at December 1941 and 1942 terms of circuit court, totaling $51.05, until after the statutory period for current appropriations out of which they could have been paid had expired.
It appears from the twenty certificates, made a part of the instant record, that this is a just obligation and one that should be paid, the payment of which is concurred in and recommended by the state auditor and the assistant attorney general. Therefore, an award in the amount of fifty-one dollars and five cents ($51.05) is hereby made to the claimant, Grant Alt, sheriff of Pendleton county, West Virginia.